Exhibit 10.3

 

FOREST OIL CORPORATION

PERFORMANCE UNIT INDUCEMENT AWARD AGREEMENT

 

[                                  , 20    ]

 

To:

 

Forest Oil Corporation, a New York corporation (the “Company”), is pleased to
grant you an award (the “Award”) to receive an aggregate of                   
performance units (each, a “Performance Unit”) in respect of the period
                 through                      (the “Performance Period”). The
Award is subject to your acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Performance Unit Inducement
Award Agreement (this “Agreement”).

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

 

1.                                       Overview of Performance Units.

 

(a)                                  Performance Units Generally. Each
Performance Unit represents a contractual right to receive one share of the
Company’s common stock (the “Common Stock”), subject to the terms and conditions
of this Agreement; provided that, based on the relative achievement against the
performance objective outlined in Section 2 below (the “Performance Objective”),
the number of shares of Common Stock that may be deliverable hereunder in
respect of the Performance Units may range from 0% to 200% of the number of
Performance Units stated in the preamble to this Agreement (such stated number
of Performance Units hereafter called the “Initial Performance Units”). Your
right to receive Common Stock in respect of Performance Units is generally
contingent, in whole or in part, upon (i) the achievement of the Performance
Objective and (ii) except as provided in Section 4 or Section 5, your continued
employment with the Company through the date of the Committee’s (as defined
below) certification as set forth in Section 2.

 

(b)                                 Dividend Equivalents. With respect to each
outstanding Performance Unit, the Company shall credit a book entry account with
an amount equal to the amount of any cash dividend paid during the Performance
Period on one share of Common Stock. The amount credited to such book entry
account shall be payable to you at the same time or times, and subject to the
same terms and conditions as are applicable to, your Performance Units; provided
that, if more than the Initial Performance Units shall become payable in
accordance with this Agreement, then the maximum amount payable in respect of
such dividend equivalents shall be the amount credited to your book entry
account. Dividends and distributions payable on Common Stock other than in cash
will be addressed in accordance with Section 9 hereof.

 

--------------------------------------------------------------------------------


 

(c)                                  Definition of Committee.     As used in
this Agreement, the term “Committee” initially means the Compensation Committee
of the board of directors of the Company (the “Board”).  You agree that any
dispute or disagreement which may arise in connection with this Agreement shall
be resolved by the Committee.  The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Agreement in the manner and
to the extent the Committee shall deem expedient to carry the Agreement into
effect.  The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Agreement in the manner and to the extent the
Committee shall deem expedient to carry the Agreement into effect.  Any
interpretation made by the Committee of the terms of this Agreement and any
determination made by the Committee under this Agreement may be made in the sole
discretion of the Committee and shall be final, binding and conclusive.

 

2.                                       Total Shareholder Return Objective.    
 The Performance Objective with respect to the Initial Performance Units is
based on Total Shareholder Return. “Total Shareholder Return” shall mean, as to
the Company and each of the Peer Companies (as defined below), the annualized
rate of return shareholders receive through stock price changes and the assumed
reinvestment of dividends paid over the Performance Period. Dividends per share
paid other than in the form of cash shall have a value equal to the amount of
such dividends reported by the issuer to its shareholders for purposes of
Federal income taxation. For purposes of determining the Total Shareholder
Return for the Company and each of the Peer Companies, the change in the price
of the Company’s Common Stock and of the common stock of each Peer Company, as
the case may be, shall be based upon the average of the closing stock prices of
the Company and such Peer Company over the 20 trading days immediately preceding
each of the start (the “Initial Value”) and the end of the Performance Period.
The Initial Value of the Common Stock to be used to determine Total Shareholder
Return over the Performance Period is $                 per share. Achievement
with respect to this Performance Objective shall be determined by the Committee
based on the Company’s relative ranking in respect of the Performance Period
with regard to Total Shareholder Return as compared to Total Shareholder Return
of the Peer Companies, and shall be determined in accordance with the applicable
table as set forth in Appendix A hereto (subject to adjustment as provided in
Appendix A hereto). The applicable table shall be determined based on the number
of Peer Companies for the Performance Period. A company shall be a “Peer
Company” if it (i) is one of the companies listed on Appendix A hereto and
(ii) has a class of common equity securities listed to trade under
Section 12(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) during
each day of the Performance Period. As soon as administratively practicable
following the end of the Performance Period (but in no event later than the
15th day of the third calendar month following the calendar month in which the
Performance Period ends), the Committee shall certify whether and to the extent
that the Performance Objective has been achieved and will determine, in the
manner described above, the number of Performance Units, if any, determined to
be earned pursuant to the applicable table under Appendix A (as adjusted in the
manner provided therein).  Notwithstanding the foregoing, the Committee, in its
sole discretion, may provide for a reduction in value of the Award during the
Performance Period.  The number of Performance Units, if any, determined by the
Committee pursuant to the preceding provisions of this Section 2 shall be
referred to as the “Earned Performance Units.”

 

2

--------------------------------------------------------------------------------


 

3.                                       Conversion of Performance Units;
Delivery of Common Stock with respect to Performance Units.    Unless an earlier
date applies pursuant to Sections 4(a), 4(b) or 5(b), payment in respect of
Earned Performance Units shall be made not later than the 15th day of the third
calendar month following the calendar month in which the Performance Period
ends. All payments in respect of Earned Performance Units shall be made in
freely transferable shares of Common Stock. Neither this Section 3 nor any
action taken pursuant to or in accordance with this Section 3 shall be construed
to create a trust of any kind. Any shares of Common Stock issued to you pursuant
to this Agreement in settlement of Earned Performance Units shall be in book
entry form registered in your name. Any fractional Earned Performance Units
shall be rounded up to the nearest whole share of Common Stock.

 

4.                                       Termination of Employment.

 

(a)                                  Death or Disability. In the event that your
employment with the Company terminates during the Performance Period due to your
death or Disability (as defined below), then the date of such termination of
your employment shall be deemed the end of the Performance Period and you will
be issued a number of shares of Common Stock equal to the product of:

 

(i)                                     the number of Initial Performance Units
(subject to adjustment as set forth in Section 9); and

 

(ii)                                  a fraction (A) the numerator of which is
the number of full months during the Performance Period during which you were
employed by the Company (counting the month in which your termination of
employment occurs as a full month) and (B) the denominator of which is
thirty-six (36).

 

Distribution of shares of Common Stock determined to be earned by reason of this
Section 4(a) shall be made not later than the 15th day of the third calendar
month following your death or Disability.

 

(b)                                 Involuntary Termination.  In the event that
your employment with the Company terminates during the Performance Period due to
your Involuntary Termination (as defined below), then you will be issued a
number of shares of Common Stock equal to the number of Performance Units that
would have become Earned Performance Units in accordance with the provisions of
Section 2 assuming that:

 

(i)                                     the Performance Period ended on the date
of your Involuntary Termination; and

 

(ii)                                  the determination of whether, and to what
extent, the Performance Objective is achieved, is based on actual performance
against the stated performance criteria through the date of your Involuntary
Termination.

 

3

--------------------------------------------------------------------------------


 

Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(b) shall be made not later
than the 15th day of the third calendar month following the Involuntary
Termination of your employment.

 

(c)                                  Other Termination of Employment. Unless
otherwise determined by the Committee at or after grant, in the event that your
employment with the Company terminates prior to the end of the Performance
Period for any reason other than those listed in Sections 4(a) or 4(b), all of
your Performance Units shall terminate and automatically be canceled upon such
termination of employment.

 

(d)                                 Definitions of Disability and Involuntary
Termination.  As used in this Agreement, the terms “Disability” and “Involuntary
Termination” shall have the meanings given such terms in the Severance Agreement
between you and the Company in effect as of the grant date specified above, as
the same may be amended or superseded from time to time (the “Severance
Agreement”).

 

(e)                                  Termination of Employment.     For all
purposes of this Agreement, you will be considered to have terminated from
employment with the Company when you incur a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and applicable administrative guidance thereunder.

 

5.                                       Change in Control.

 

(a)                                  Continuous Employment.    Notwithstanding
the provisions of Section 1 through Section 4 hereof or the terms of the
Severance Agreement, if you have been continuously employed from the grant date
specified above until the date that a Change of Control (as defined below)
occurs (the “Change of Control Date”), and either (x) in connection with the
Change of Control, the Successor Corporation (as defined below) does not assume,
convert or replace this Agreement with an agreement substantially the same in
all material economic respects, or (y) this Agreement is assumed, converted or
replaced by the Successor Corporation in connection with a Change of Control but
you are Involuntarily Terminated at any time following such Change of Control
but before the 15th day of the third calendar month following the calendar month
in which the Performance Period ends, then, you will be issued a number of
shares of Common Stock equal to the number of Performance Units that would have
become Earned Performance Units in accordance with the provisions of Section 2
and determined as follows:

 

(i)                                     if the payment pursuant to this
Section 5(a) is being made because the Successor Corporation has not assumed,
converted or replaced this Agreement with an agreement substantially the same in
all material respects, the payment of shares of Common Stock or cash shall be
determined assuming that:

 

(A)                              the Performance Period ended on the Change of
Control Date; and

 

(B)                                the determination of whether, and to what
extent, the Performance Objective is achieved, is based on actual performance
against the stated performance criteria through the Change of Control Date; or

 

4

--------------------------------------------------------------------------------


 

(ii)                                  if the payment pursuant to this
Section 5(a) is being made due to you being Involuntarily Terminated following
the Change of Control but before the 15th day of the third calendar month
following the calendar month in which the Performance Period ends, the payment
of shares of Common Stock or cash shall be determined assuming that:

 

(A)                              the Performance Period ended on the date of
your Involuntary Termination; and

 

(B)                                the determination of whether, and to what
extent, the Performance Objective is achieved, is based on actual performance
against the stated performance criteria through the date of your Involuntary
Termination.

 

(b)                                 Time and Form of Payment.     Any shares of
Common Stock issuable pursuant to this Section 5 shall be issued immediately
following (and not later than five business days after) the later of (x) the
Change of Control Date for which the Successor Corporation did not assume,
convert or replace this Agreement or (y) the date of your Involuntary
Termination and shall be fully earned and freely transferable as of such
issuance date. Notwithstanding anything else contained in this Section 5 to the
contrary (other than Section 5(d)), if the Change of Control involves a merger,
reclassification, reorganization or other similar transaction pursuant to which
the Common Stock is exchanged for stock of the surviving corporation in such
merger, the successor to the corporation or the direct or indirect parent of
such a corporation (collectively, the “Successor Corporation”), then you shall
receive, instead of each share of Common Stock otherwise deliverable hereunder,
the same consideration (whether stock, cash or other property) payable or
distributable in such transaction in respect of a share of Common Stock. Any
property distributed pursuant to this Section 5(b), whether in shares of the
Successor Corporation or otherwise, shall in all cases be freely transferable
without any restriction (other than any such restriction that may be imposed by
applicable law), and any securities issued hereunder shall be registered to
trade under the Exchange Act, and shall have been registered under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(c)                                  Definition of Change of Control.     As
used in this Agreement, the term “Change of Control” shall have the meaning
given such term in the Severance Agreement.

 

(d)                                 Alternative Form of Payment.    
Notwithstanding anything else contained in this Section 5 to the contrary, the
Committee may elect, at its sole discretion by resolution adopted prior to the
Change of Control Date, to have the Company satisfy your rights in respect of
the Performance Units (as determined pursuant to the foregoing provisions of
this Section 5), in whole or in part, by having the Company make a cash payment
to you in respect of all such Performance Units or such portion of such
Performance Units as the Committee shall determine. Any cash payment for any
Performance Unit shall be made at the same time any issuance of shares of Common
Stock would otherwise have occurred in accordance with this Section 5 and the
amount of any such cash payment shall be equal to the Fair Market Value of the
number of shares of Common Stock into which it would convert, determined as of
the payment date.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Definition of Fair Market Value.     As
used in this Agreement, “Fair Market Value” means, as of any specified date, the
mean of the high and low sales prices of the Common Stock on a national stock
exchange, as reported on the stock exchange composite tape on that date (or such
other reporting service approved by the Committee) or, if no prices are reported
on that date, on the last preceding date on which such prices of the Common
Stock are so reported.  If the Common Stock is traded over the counter at the
time a determination of its fair market value is required to be made hereunder,
its fair market value shall be deemed to be equal to the average between the
reported high and low or closing bid and asked prices of Common Stock on the
most recent date on which Common Stock was publicly traded.  In the event Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate and as is
consistent with the requirements of section 409A of the Code.

 

6.                                       Forfeiture under Certain
Circumstances.  Notwithstanding any provision herein to the contrary, the
Committee may terminate your Award if it determines that you have engaged in
material misconduct. Material misconduct includes conduct adversely affecting
the Company’s reputation, financial condition, results of operations or
prospects, or which constitutes fraud or theft of Company assets.  If such
material misconduct results, directly or indirectly, in any restatement of the
Company’s financial information after an amount has been paid to you with
respect to the Award, then the Committee also may require you to reimburse the
Company for all or a portion of such payment amount. In addition, if there is a
material restatement of the Company’s financial statements that affects the
financial information used in the determination of the amount paid to you under
the Award, then the Committee may take such action, in its sole discretion, as
it deems necessary to adjust such amount.

 

7.                                       Nontransferability of Awards.    The
Performance Units granted hereunder may not be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated, other than by will
or by the laws of descent and distribution. Following your death, any shares
distributable (or cash payable) in respect of Performance Units will be
delivered or paid, at the time specified in Section 3, Section 4 or, if
applicable, Section 5, to your beneficiary in accordance with, and subject to,
the terms and conditions hereof.

 

8.                                       Beneficiary Designation.    You may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom shall be delivered or paid under this
Agreement following your death any shares that are distributable or cash payable
hereunder in respect of your Performance Units at the time specified in
Section 3, Section 4 or, if applicable, Section 5. Each designation will revoke
all prior designations, shall be in a form prescribed by the Committee, and will
be effective only when filed in writing with the Committee during your lifetime.
In the absence of any such effective designation, shares issuable and cash
payable in connection with your death shall be paid to your surviving spouse, if
any, or otherwise to your estate.

 

9.                                       Adjustments in Respect of Performance
Units.    In the event of any common stock dividend or common stock split,
recapitalization (including, but not limited to, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders (other than cash dividends), exchange of shares, or other
similar corporate

 

6

--------------------------------------------------------------------------------


 

change with regard to the Company or any Peer Company, appropriate adjustments
shall be made by the Committee to the Initial Value of the corresponding common
stock, and, if any such event occurs with respect to the Company, in the
aggregate number of Performance Units subject to this Agreement. The Committee’s
determination with respect to any such adjustment shall be conclusive.

 

10.                                 Effect of Settlement.   Upon conversion into
shares of Common Stock (or Successor Corporation common stock) pursuant to
Section 3, Section 4 or Section 5, a cash settlement of your rights, at the
election of the Committee at its sole discretion pursuant to Section 5(d), or a
combination of the issuance of Common Stock and the payment of cash in
accordance with any applicable provisions of this Agreement, all of your
Performance Units subject to the Award shall be cancelled and terminated. If and
to the extent that you are still employed at the end of the Performance Period,
and none of your Performance Units shall have become earned in accordance with
the terms of this Agreement, all such Performance Units subject to the Award
shall be cancelled and terminated.

 

11.                                 Furnish Information.   You agree to furnish
to the Company all information requested by the Company to enable it to comply
with any reporting or other requirements imposed upon the Company by or under
any applicable statute or regulation.

 

12.                                 Remedies.   The parties to this Agreement
shall be entitled to recover from each other reasonable attorneys’ fees incurred
in connection with the enforcement of the terms and provisions of this Agreement
whether by an action to enforce specific performance or for damages for its
breach or otherwise.

 

13.                                 Information Confidential.   As partial
consideration for the granting of the Award hereunder, you hereby agree with the
Company that you will keep confidential all information and knowledge, except
that which has been disclosed in any public filings required by law, that you
have relating to the terms and conditions of this Agreement; provided, however,
that such information may be disclosed as required by law and may be given in
confidence to your spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

14.                                 Payment of Taxes.   The Company may from
time to time require you to pay to the Company (or an Affiliate (as defined
below) if you are an employee of an Affiliate) the amount that the Company deems
necessary to satisfy the Company’s or its Affiliate’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Award. With respect to any required tax withholding,
unless another arrangement is permitted by the Company in its discretion, the
Company shall withhold from the shares of Common Stock to be issued to you the
number of shares necessary to satisfy the Company’s obligation to withhold
taxes, that determination to be based on the shares’ Fair Market Value at the
time as of which such determination is made. In the event the Company
subsequently determines that the aggregate Fair Market Value of any shares of
Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Company’s request, the amount of that
deficiency. “Affiliate” means any corporation, partnership, limited liability

 

7

--------------------------------------------------------------------------------


 

company or partnership, association, trust, or other organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.  For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

 

15.                                 Other Laws.  The Company shall not be
obligated to issue any common stock pursuant to this Agreement at any time when
the shares covered by this Agreement have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws,
rules, and regulations as the Company or the Committee deems applicable and, in
the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules, and regulations available for the
issuance and sale of such shares.

 

16.                                 Right of the Company and Affiliates to
Terminate Your Employment.   Nothing contained in this Agreement shall confer
upon you the right to continue in the employ of the Company or any Affiliate, or
interfere in any way with the rights of the Company or any Affiliate to
terminate your employment at any time.

 

17.                                 No Liability for Good Faith
Determinations.   Neither the Company nor the members of the Board and the
Committee shall be liable for any act, omission or determination taken or made
in good faith with respect to this Agreement or the Performance Units granted
hereunder.

 

18.                                 No Guarantee of Interests.    The Board, the
Committee and the Company do not guarantee the Common Stock of the Company from
loss or depreciation.

 

19.                                 Company Records.    Records of the Company
or its Affiliates regarding your period of employment, termination of employment
and the reason therefore, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

 

20.                                 Severability.    If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

21.                                 Notices.   Whenever any notice is required
or permitted hereunder, such notice must be in writing and personally delivered
or sent by mail. Any such notice required or permitted to be delivered hereunder
shall be deemed to be delivered on the date on which it is personally delivered,
or, whether actually received or not, on the third business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.
The Company or you may change, at any time and from

 

8

--------------------------------------------------------------------------------


 

time to time, by written notice to the other, the address which it or you had
previously specified for receiving notices.

 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:                                          Forest Oil Corporation

Attn: Corporate Secretary

707 17th Street, Suite 3600

Denver, Colorado 80202

 

Holder:                                                         At your current
address as shown in the Company’s records.

 

22.                                 Waiver of Notice.   Any person entitled to
notice hereunder may waive such notice in writing.

 

23.                                 Successor.    This Agreement shall be
binding upon you, your legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

24.                                 Headings.    The titles and headings of
Sections and paragraphs are included for convenience of reference only and are
not to be considered in construction of the provisions hereof.

 

25.                                 Governing Law.   All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of New York except to the extent New York law is
preempted by federal law. The obligation of the Company to sell and deliver
Common Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Common Stock.

 

26.                                 Execution of Receipts and Releases.   Any
payment of cash or any issuance or transfer of shares of Common Stock or other
property to you, or to your legal representative, heir, legatee or distributee,
in accordance with the provisions hereof, shall, to the extent thereof, be in
full satisfaction of all claims of such persons hereunder. The Company may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefore in such form as it shall determine.

 

27.                                 Amendment.   This Agreement may be amended
at any time unilaterally by the Company provided that such amendment is
consistent with all applicable laws and does not reduce any rights or benefits
you have accrued pursuant to this Agreement. This Agreement may also be amended
at any time unilaterally by the Company to the extent the Company believes in
good faith that such amendment is necessary or advisable to bring this Agreement
into compliance with any applicable laws, including Section 409A of the Code.

 

28.                                 Inducement Award.  This Award is granted in
accordance with exemption for employment inducement awards set forth under
Section 303A.08 of the New York Stock Exchange Listed Company Manual, and has
not been approved by the Company’s shareholders.

 

9

--------------------------------------------------------------------------------


 

29.                                 Agreement Respecting Securities Act.   You
represent and agree that you will not sell the Common Stock that may be issued
to you pursuant to your Performance Units except pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
registration under the Securities Act (including Rule 144).

 

30.                                 No Shareholder Rights.  The Performance
Units granted pursuant to this Agreement do not and shall not entitle you to any
rights as a shareholder of Common Stock until such time as you receive shares of
Common Stock pursuant to this Agreement. Your rights with respect to the
Performance Units shall remain forfeitable at all times prior to the date on
which rights become earned in accordance with this Agreement.

 

31.                                 Parachute Payment.  If, in connection with a
Change of Control, the accelerated vesting of one or more Performance Units
pursuant to this Agreement comprises part of any “parachute payment” as defined
in Code Section 280G(a)(2), the number of Performance Units to which such
accelerated vesting would otherwise apply may be reduced in accordance with
Section 5 of the Severance Agreement.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

 

Very Truly Yours,

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

By:

 

 

 

Name:

 

 

 

 

11

--------------------------------------------------------------------------------


 

Appendix A

 

Determination of Performance Units Earned

 

Peer
Companies:                                                                                                     
SM Energy Company

Exco Resources, Inc.

Ultra Petroleum Corporation

Cimarex Energy Company

Range Resources Corporation

Cabot Oil & Gas Corporation

Comstock Resources, Inc.

Quicksilver Resources, Inc.

Bill Barrett Corporation

Rosetta Resources

Swift Energy Company

Berry Petroleum Corporation

 

Percentage of Initial Performance Units Earned:

 

The

Company’s

Rank Among

 

No. of Peer Companies

 

Peers

 

12

 

11

 

10

 

9

 

8

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

200

%

200

%

200

%

200

%

200

%

200

%

2

 

183

%

182

%

180

%

178

%

175

%

171

%

3

 

167

%

164

%

160

%

156

%

150

%

143

%

4

 

150

%

145

%

140

%

133

%

125

%

114

%

5

 

133

%

127

%

120

%

111

%

100

%

86

%

6

 

117

%

109

%

100

%

89

%

75

%

57

%

7

 

100

%

91

%

80

%

67

%

50

%

28

%

8

 

83

%

73

%

60

%

45

%

25

%

0

%

9

 

67

%

55

%

40

%

22

%

0

%

 

 

10

 

50

%

36

%

20

%

0

%

 

 

 

 

11

 

33

%

18

%

0

%

 

 

 

 

 

 

12

 

17

%

0

%

 

 

 

 

 

 

 

 

13

 

0

%

 

 

 

 

 

 

 

 

 

 

 

Adjustment Rules:

 

Notwithstanding the table above, the following additional rules shall apply in
determining the Percentage of Initial Performance Units Earned under the
applicable table:

 

12

--------------------------------------------------------------------------------


 

1.                                       If the Total Shareholder Return of one
or more Peer Companies included in the applicable table above is within one
percentage point of the Company’s Total Shareholder Return, then such table
shall be applied by averaging the percentages that would apply under such table
based on the Company’s actual rank against the Peer Companies and as if the
Company’s ranking was switched with each such Peer Company that is within such
one percentage point range;

 

2.                                       If the Company’s Total Shareholder
Return is negative, then the percentage shall be the percentage determined under
the table above (determined after adjustment pursuant to clauses 1 and 2 of this
paragraph, as applicable).

 

13

--------------------------------------------------------------------------------